Case 8:19-cv-00449-CEH-JSS Document 31 Filed 04/18/19 Page 1 of 2 PageID 960


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

WAHEED NELSON,                                     Case No. 8:19-cv-449-T-36JSS
      Plaintiff,
vs.
BOB GUALTIERI, capacity as Sheriff of Pinellas
County, Florida, DEPARTMENT OF
CORRECTIONS, CORIZON LLC, MAXIM
HEALTHCARE SERVICES, INC., MATTHEW
SWICK M.D., ALL FLORIDA ORTHOPEDICS
ASSOCIATES, P.A., and WITCHNER BELIZAIRE
M.D.,
      Defendants.


        NOTICE OF CORIZON POSITION ON PLAINTIFF’S AMENDED AND
                   CORRECTED MOTION TO LIFT STAY
      Plaintiff, WAHEED NELSON, by and through undersigned counsel, gives

Notice to the Court that Defendant Corizon has no objection to Plaintiff’s Amended

& Corrected Motion to Lift Stay.

                                Respectfully,
                               Linda Bellomio Commons
                              Linda Bellomio Commons, Esq.
                              Law Offices of Linda Bellomio Commons, P.A.
                              Florida Bar No: 0778346
                              P.O. Box 340261
                              Tampa, Florida 33694
                              T: (352) 610-4416
                              Fax: (813) 265-3010
                              Service E-mail: lcommons@aol.com
                              Secondary email: dmheiser1@gmail.com

                              JAMES V. COOK, ESQ.
                              Florida Bar Number 0966843
                              Law Office of James Cook
                                     Page 1 of 2
Case 8:19-cv-00449-CEH-JSS Document 31 Filed 04/18/19 Page 2 of 2 PageID 961


                             314 West Jefferson Street
                             Tallahassee, FL 32301
                             (850) 222-8080
                             (850) 561-0836 fax
                             cookjv@gmail.com
                             Attorneys for Plaintiffs

                                CERTIFICATION



        Plaintiff’s counsels have conferred with opposing counsel for CORIZON

pursuant to Rule 3.01 and Defendant does not oppose the Plaintiff’s Amended and

Corrected Motion to Lift Stay on the Statute of Limitations.

                        CERTIFICATE OF SERVICE


     I HEREBY CERTIFY that a true and correct copy of the foregoing has been

filed and served via the Court’s E-Portal to: Mindy McLaughlin, Esq. and Gabrielle

Osborne, Esq., jvbarnes@lawfla.com and law-fla@outlook.com; David O. Doyle,

Esq.,    ddoyle@pearsonbitman.com,            jpreston@pearsonbitman.com;

jtvk@pearsonbitman.com; lrover@pearsonbitman.com; Paul Rozelle, Esq.,

prozelle@pcsonet.com, amarcott1@pcsonet.com; and Gregg A. Toomey, Esq.,

gat@thetoomeylawfirm.com,                  alr@thetoomeylawfirm.com,

hms@thetoomeylawfirm.com, this 18th day of April, 2019.


                                 Linda Bellomio Commons
                                    Linda Bellomio Commons, Esq.


                                    Page 2 of 2
